Citation Nr: 0102739	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-13 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability, claimed as 
hepatitis obtained from a tainted blood transfusion, as the 
result of Department of Veterans Affairs (VA) surgical 
treatment in March 1990.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to VA treatment 
for hepatitis.

3.  Entitlement to service connection for the residuals of a 
back and leg injury.

4.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee which denied the benefits claimed on appeal.  In 
November 1999, the Board remanded the issues to the RO to 
schedule a personal hearing.  The veteran subsequently 
indicated, in writing, that he no longer desired a hearing 
and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  In March 1990, the veteran underwent a left 
hemilaminotomy with diskectomy of the lumbar spine at a VA 
medical facility.

3.  The veteran filed the claim for benefits under § 1151 in 
January 1993, claiming that he developed hepatitis as a 
result of receiving a tainted blood transfusion during the 
March 1990 surgery.

4.  There is no medical evidence that the veteran received a 
blood transfusion before, during, or after the March 1990 
surgery.

5.  A personality is not a disorder for which service 
connection can be granted.

6.  An acquired psychiatric disorder for which service 
connected can be granted was not shown in service nor was a 
psychosis shown within one year after separation.  There is 
no competent evidence which would suggest that the veteran's 
personality disorder became worse during his military service 
or that there was superimposed acquired psychiatric disorder 
that could be related to service.

7.  The veteran's current psychiatric disability, to include 
dysthymia and major depression, is not shown to be related to 
any event or occurrence on active duty service.

8.  The veteran experienced an isolated incident of muscle 
spasm of his low back after an in-service injury.

9.  The veteran sustained a herniated nucleus pulpous in 1989 
as a result of a work-related injury.

10.  The veteran's defective vision is a refractive error of 
the eye.  

11.  A refractory error of the eye is a defect which cannot 
be attributed to military service.  


CONCLUSION OF LAWS

1.  Hepatitis was not acquired from a tainted blood 
transfusion as the result of VA surgical treatment in March 
1990 and entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional disability is 
denied.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.358 (2000).

2.  An acquired psychiatric disorder, claimed as secondary to 
VA treatment for hepatitis, is denied; a personality disorder 
is not a defect for which service connection can be granted.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.310, 4.127 (2000); Allen v. Brown, 7 Vet. 
App. 439 (1995).

3.  The residuals of a back and leg injury were not incurred 
in or aggravated by military service.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

4.  An eye disorder, diagnosed as refractive error, was not 
incurred in or aggravated by military service.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2000).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (2000).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  Specifically, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), among other things, redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  The Board has carefully reviewed 
this veteran's claims file and finds that the duty to assist 
mandated by the Veterans Claims Assistance Act of 2000 has 
been met in this instance and no further development is 
needed.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Therefore, the issues will be decided on the merits.

Entitlement to Benefits Under the Provisions of 38 U.S.C.A. 
§ 1151 for Additional Disability, Claimed as Hepatitis 
Acquired from a Tainted Blood Transfusion

The regulations in effect at the time the veteran filed his 
§ 1151 claim provided that he would be entitled to additional 
compensation if he was injured as a consequence of 
hospitalization or treatment, and such injury or aggravation 
resulted in additional disability.  38 U.S.C.A. § 1151 (West 
1991).  Specifically, in pertinent part, 38 U.S.C.A. § 1151 
provided that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability . . . , disability or death 
compensation . . . shall be awarded in 
the same manner as if such disability, 
aggravation, or death were service-
connected.

38 U.S.C.A. § 1151 (West 1991).  The regulation implementing 
that statute, 38 C.F.R. § 3.358, provided, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of . . . hospitalization, medical 
or surgical treatment . . . , the 
following considerations will govern: 

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of . . . hospitalization, 
medical or surgical treatment, . . . .  

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment . . . properly 
administered with the express or implied 
consent of the veteran . . . "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the . . . treatment 
administered.

The Board notes that in 1994, the United States Supreme Court 
affirmed decisions of the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (the Veterans Claims Court) and the Federal Court of 
Appeals, which had essentially found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection and that the elements of fault or negligence were 
not a valid part of the implementing regulation.  See Brown 
v. Gardner, 513 U.S. 115 (1994).  In light of the Supreme 
Court's decision, the VA amended 38 C.F.R. § 3.358(c), the 
regulation implementing 38 U.S.C.A. § 1151, to eliminate the 
requirement of fault.  Thus, where a causal connection 
existed and no willful misconduct was shown, and the 
additional disability did not fall into one of the listed 
exceptions, the additional disability would be compensated as 
if service connected.  Id.  Parenthetically, in response to 
Gardner, the statutory authority for the regulation was 
subsequently once more amended effective in October 1997 to 
again require fault on the part of the VA.  Nonetheless, due 
to the effective date of the statute, the veteran's case is 
not affected by that amendment.  See 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000).  The provisions of 38 C.F.R. § 3.358 set 
forth above are the provisions that apply to this case.  
Accordingly, the ultimate issue before the Board is whether 
the surgical procedure on the veteran's low back in March 
1990 caused additional disability.

The veteran claims, in essence, that he received a tainted 
blood transfusion during back surgery at a VA Medical Center 
in March 1990 and, as a result, developed hepatitis.  He also 
asserts that his subsequent treatment for hepatitis caused 
him to develop a psychiatric disorder, variously diagnosed as 
a personality disorder, a mood disorder, and major 
depression.  This issue will be discussed separately below.  
In this case, the Board finds that the threshold issue which 
must first be addressed is whether the veteran received a 
tainted blood transfusion during the March 1990 surgery.  
Based on the medical evidence contained in the claims file, 
the Board is compelled to find that the veteran did not, in 
fact, receive a blood transfusion as a result of his March 
1990 surgery.  Accordingly, the veteran's claims based on the 
receipt of a tainted blood transfusion must fail.

Turning to the hospital records of the veteran's March 1990 
surgery, the Board notes that the veteran was admitted on 
March 14, 1990, with a diagnosis of a herniated nucleus 
pulposus at L-5.  Laboratory work, pain medication, and a 
myelogram were ordered.  He was given several passes prior to 
surgery, which was undertaken on March 29, 1990.  The 
intraoperative note reflects that the veteran received a 
total of 800 ccs. of Lactated Ringers solution and the 
induction was uneventful.  There is no evidence that he 
received a blood transfusion on the intraoperative report, 
which appears to be signed by two surgeons and the 
anesthesiologist.  Similarly, the Operation Report makes no 
reference to the veteran requiring a blood transfusion.  
Moreover, the Post-Operative Surgeon's Report estimated the 
operative blood loss at 100 ccs. and specifically noted that 
there was no blood given.  In addition, at the time he was 
returned back to his room, it was noted that the veteran had 
an intravenous line in his right hand with a saline solution 
attached.  

The first operative progress note, written immediately after 
surgery, indicated that the veteran had no complications and 
no drain and was transferred to the Recovery Room in stable 
condition.  The first post-operative progress note apparently 
written when the veteran was back in his room reflected some 
oozing of the back wound but no lower extremities problems.  
Again, there was no mention of the necessity for a blood 
transfusion or any indication that the veteran had received a 
blood transfusion.  Finally, in the hospital discharge 
summary, written on April 2, 1990, the veteran's admission 
and subsequent need for surgery were noted.  The discharging 
physician remarked that the veteran did extremely well post-
operatively and was discharged from the hospital with his 
wound healing well.

Parenthetically, post-operatively, the veteran reinjured his 
back in July 1990 while on the job.  He reinjured it again in 
May 1991 and September 1991 and it was suspected that he had 
a recurrent herniated disc.  In February 1992, he underwent a 
second herniated nucleus pulposus repair.  In May 1992, he 
was diagnosed with chronic active hepatitis after a liver 
biopsy and treated with Interferon without success.  In 
January 1993, he filed the current claim.  

In a February 1994 medical review of the veteran's claim for 
hepatitis due to a blood transfusion, the medical reviewer 
noted that the veteran claimed that he received a blood 
transfusion at the time of his first back surgery in March 
1990.  After a review of the progress notes, operative notes, 
post-operative notes, and nursing notes, the reviewer 
remarked that there was no evidence that the veteran had, in 
fact, received a blood transfusion.  The examiner reflected 
that a normal hematocrit was shown throughout the 
hospitalization and only a 100 cc. of blood loss was noted 
during the surgery, which the reviewer indicated was evidence 
that no blood transfusion would have been necessary.  
Further, the reviewer remarked that he had had a discussion 
with the blood bank supervisor and a review of the blood bank 
records revealed no record of the veteran receiving a blood 
transfusion.  The reviewer reflected on the veteran's past 
history of drug abuse in the 1970s and indicated that 70-80 
percent of intravenous drug abusers have hepatitis C 
antibodies.  While abnormal liver enzymes were noted since 
1991, the reviewer suggested that the veteran had other risks 
for hepatitis and there was no evidence of his receiving a 
blood transfusion during surgery in March 1990.

This opinion is further supported by an April 1996 VA mental 
disorders examination report, where the veteran related a 
history depression during treatment for hepatitis C, which he 
maintained that he received from a tainted blood transfusion 
during March 1990 back surgery at the VA hospital.  That 
examiner indicated that he had reviewed the medical records 
and found no evidence that the veteran received a blood 
transfusion.  While not specifically asked to address this 
issue, the examiner apparently reviewed the claims file and 
made his own determination as to the veteran's statements at 
the time of the mental disorders examination.  Similarly, 
another VA physician, while testifying at a March 1995 
deposition on the veteran's behalf in a workers compensation 
claim, noted as an aside that the veteran's surgery was 
uncomplicated and that he received no transfusions.  

Based on the above evidence and its own review of the 
contemporaneous medical records associated with the March 
1990 surgery, the Board concludes that the medical evidence 
does not show that the veteran had a blood transfusion at the 
time of his March 1990 surgery.  Specifically, there is no 
notation in the medical records during or after surgery 
indicating that a blood transfusion was either given or 
indicated.  Further, the records appear to be complete with 
pre-operative, intraoperative, and immediately post-operative 
notes written by different health care professionals, 
including physicians and nursing and no one indicated, in any 
way, that the veteran had received a blood transfusion.  

The Board is also persuaded by two separate reviews of the 
records by health care professionals, which both specifically 
concluded that the veteran had not received a blood 
transfusion at the time of the March 1990 surgery.  The Board 
accords greater probative weight to the February 1994 report 
which was undertaken specifically for the purpose of 
determining whether the veteran had received a blood 
transfusion in March 1990.  Accordingly, the overwhelming 
medical evidence reflects that the veteran did not receive a 
blood transfusion at the time of the March 1990 surgery.  
Parenthetically, the Board notes that the veteran was not 
diagnosed with hepatitis until after the second back surgery 
in 1992.  However, there is no indication that he received a 
blood transfusion at that time nor has he so claimed.  

The Board has considered the veteran's vigorous and 
voluminous written statements and the multiple statements of 
his wife that they actually saw a unit of blood infusing 
immediately after his surgery.  Although the veteran and his 
wife can testify as to symptomatology, they are not competent 
to give evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  Their assertions are not deemed to be credible in 
light of the other objective evidence of record showing an 
absence of a blood transfusion.  The veteran and his wife 
lack the medical expertise to testify as to a medical 
procedure or treatment.  Moreover, the only medical 
professional to review the claims file specifically for the 
purpose of ascertaining whether the veteran received a blood 
transfusion found that he did not.  There is absolutely no 
reason for the medical professionals who have entered 
decisions to lie or cover up any events.  Accordingly, the 
Board need not reach the issue of whether the veteran 
acquired additional disability in the form of hepatitis from 
a tainted blood transfusion because the preponderance of the 
evidence reveals that he did not receive a blood transfusion 
of any type.  Thus, the veteran's claim for additional 
disability based on a tainted blood transfusion must be 
denied.

Claim for Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, Claimed as Secondary to Treatment for 
Hepatitis

In a related claim, the veteran contends, in essence, that he 
developed a psychiatric disability due to his treatment for 
hepatitis, which was caused by a tainted blood transfusion.  
This is in essence a claim for secondary service connection 
because if benefits were paid under the provisions of 
38 U.S.C.A. § 1151, the disability would be evaluated as if 
service connected.  After a review of the medical evidence of 
record, the Board finds that because the veteran's hepatitis 
is found not to be related to VA medical care, the veteran's 
claim that he incurred additional disability in the form of a 
psychiatric disorder due to treatment for hepatitis cannot 
form the basis of the veteran's service connection claim.  

Briefly, service medical records show that the veteran's 
psychiatric evaluation was normal at the time of service 
separation, although he has since maintained that he had some 
problems prior to entering service and was discharged because 
he was unable to adapt to military service.  Post-service 
medical records also show evidence of a personality disorder 
as reflected in a November 1984 psychiatric discharge summary 
from prison, where the veteran was diagnosed with an 
antisocial personality disorder.  There is no other evidence 
of treatment for a psychiatric disorder until 1993, at which 
time he was hospitalized with loss of coordination and 
clumsiness.  He reported periods of anxiety and changes in 
mood after taking his medication.  He was diagnosed with, 
among other things, an adjustment disorder with depression.  
In January 1993, he filed a claim for, among other things, a 
nervous disorder. 

In an April 1993 VA mental disorders examination report, the 
veteran related that he was released from active duty after 
being told that he could not adapt and had behavioral 
problems.  He reported current problems with several medical 
problems and admitted to a drug and alcohol problem in the 
early 1970s, after service separation.  He reflected that the 
medication he was placed on after his back surgery in 1990 
"messed him up."  He also gave a history of teenage 
adjustment problems and serious post-service legal problems, 
including serving 10 years of a 25 year sentence for murder.  
He lived with his wife but was unable to work.  After a 
mental status examination, the diagnostic impressions 
included chemical substance abuse, in remission since 1975, 
and personality disorder, passive aggressive features.  The 
examiner noted that the veteran had gotten into trouble at an 
early age, had a traumatic family background, and could not 
adjust to military life.  He abused alcohol and drugs and had 
suffered some physical insults to his back and had been 
unable to work.  He had some problems in his marriage but 
could take part in activities of daily living.  The examiner 
concluded that the veteran had a personality disorder with an 
addictive type of personality, passive aggressive features, 
as well as a number of physical problems in which he had an 
emotional investment.

In an April 1996 VA mental disorders examination report, the 
veteran related a history depression during treatment for 
hepatitis C, which he maintained that he received from a 
tainted blood transfusion during March 1990 back surgery at 
the VA hospital.  The examiner indicated that he had reviewed 
the medical records and found no evidence that the veteran 
received a blood transfusion.  The veteran specifically 
denied having any psychiatric disorders prior to treatment 
for hepatitis C and reported that he had no problems with 
depression during military service, although he had reviewed 
his files and noted that he had been diagnosed in service 
with a behavioral disorder and defective attitude.  After a 
mental status examination, the diagnoses included major 
depression, dysthymia, rule-out mood disorder secondary to 
hepatitis C, and rule-out personality disorder.  The examiner 
concluded that it was not very clear whether the veteran's 
depression was the result of a major depressive disorder, 
secondary to chronic hepatitis C, or secondary to interferon 
injections.  He opined that it was probably multifactorial 
and secondary to all of the above.  

In a VA mental disorders examination report dated in 
September 1997, the veteran complained of, among other 
things, insomnia, loss of energy, loss of appetite, inability 
to concentrate, withdrawal, mood shifts, explosions of anger, 
and losing track.  After a mental status examination, the 
diagnoses included mood disorder due to medical illness and 
major depression with recurrent episodes.  The Board also 
notes that the veteran was diagnosed with late onset 
dysthymia, rule-out major depression, rule-out differentiated 
somatoform disorder, and personality disorder in a June 1996 
State disability examination report.

Based on the above evidence, the Board concludes that the 
veteran's claim for entitlement to service connection for a 
psychiatric disorder on the basis of treatment for hepatitis 
must fail.  First, to the extent that the veteran has been 
diagnosed with a personality disorder, the Board notes that 
the relevant regulations specifically provide that a 
personality disorder is not a disability within the meaning 
of the law providing for VA compensation benefits and no 
competent evidence has been provided which would suggest that 
it became worse or resulted in a chronic psychiatric disorder 
as a result of the veteran's military service.  See 38 C.F.R. 
§ 3.303(c) (2000); Johnson v. Principi, 3 Vet. App. 448, 450 
(1992).  As such, a claim for entitlement to service 
connection for an acquired psychiatric disorder, to include a 
personality disorder, must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Further, to the extent the veteran claims entitlement to 
service connection for an acquired psychiatric disorder on a 
direct service-connected basis, the claim must fail.  First, 
service medical records are negative for complaints, 
diagnosis, or treatment of depression or dysthymia.  In 
addition, post service medical evidence is negative for a 
diagnosis of depression until many years after service.  
Further, while recognizing the veteran's current diagnosis of 
depression, the most recent VA medical examination reports 
have specifically related that the veteran's psychiatric 
disorders (with the exception of his personality disorder) 
are due to his reaction to his current medical problems, 
including hepatitis and chronic low back disability.  
Accordingly, except for the veteran's contentions to the 
contrary, the medical evidence associated the veteran's 
psychiatric disorder with recent medical problems.  
Therefore, none of the medical evidence establishes a causal 
relationship between the veteran's psychiatric disorder and 
military service.  As such, the veteran's claim on a direct 
basis must be denied.

Finally, to the extent the veteran has suggested a claim for 
a psychiatric disorder on the basis of treatment for 
hepatitis, the Board finds that the veteran's claim must 
fail.  First, as noted above, there is no evidence to support 
the veteran's assertions that he received a tainted blood 
transfusion; therefore, the basic premise of the veteran's 
claim, i.e. that his psychiatric disorder was caused by the 
hepatitis which was, in turn, caused by a tainted 
transfusion, is not supported by the evidence.  Further, 
several treating physicians, including the most recent VA 
psychiatric examination, suggests that the veteran's 
psychiatric problems are a reaction to his medical problems 
themselves.  As an example, in 1993 psychological testing, 
the examiner concluded that the veteran experienced somatic 
complaints of a psychogenic origin.  Therefore, there is no 
medical evidence to support the veteran's assertions that the 
medication caused him to develop a psychiatric disorder.  
Accordingly, the Board can find no basis on which to grant 
the veteran's claim for an acquired psychiatric disorder due 
to treatment for hepatitis. 

Claim for Entitlement to Service Connection 
for the Residuals of a Back and Leg Injury

Service medical records reveal that the veteran was involved 
in an automobile accident in May 1972.  While not clear in 
the service medical records, the veteran subsequently related 
that he was hit by a jeep and apparently hit his head on the 
windshield.  He denied loss of consciousness at the time and 
reported being hit on the back.  The clinical impression was 
muscle strain of the back.  There were no findings made with 
respect to a problem with his legs.  Approximately two weeks 
later, he reported that his back hurt and the clinical 
impression was muscle spasm.  A July 1972 physical 
examination reflected that the veteran's spine and lower 
extremities were normal.

There is no post-service medical evidence associated with the 
claims file regarding the veteran's low back complaints until 
many years after service separation.  Of note, a December 
1986 examination while the veteran was incarcerated reflected 
that his spine was straight without tenderness or 
abnormalities.  In February 1990, he reported a one month 
history of low back pain radiating down the left leg.  He 
reportedly had back pain "as a youth" but denied numbness, 
weakness, and bowel or bladder problems.  The clinical 
impression was sciatica.  However, on follow-up treatment he 
was ultimately found to have a herniated nucleus pulpous of 
the lumbar spine and underwent surgical repair in March 1990.  
On several occasions, including filing a Workers Compensation 
claim and for social security benefits, he related that his 
back injury was work-related and occurred while lifting heavy 
materials.

In January 1993, the veteran filed a claim for entitlement to 
service connection for a back and leg disability due to the 
jeep accident.  In a February 1996 VA joints examination 
report, the veteran related that he was struck by a jeep in 
service and reported that he had had back pain since that 
time.  He indicated that he hurt his back in 1991 at work and 
underwent two back operations.  After a physical examination, 
the diagnosis was post-laminectomy degenerative arthritis of 
the lumbar spine with degenerative disc disease of the lumbar 
spines.  Outpatient treatment records show on-going treatment 
for low back pain.

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the veteran 
was not shown to have the chronic residuals of a low back 
disorder in service.  First, except for the initial treatment 
and one follow-up after the accident, there is no further 
mention of low back complaints in the service medical 
records.  Further, the service separation examination 
reflected that the veteran's spine and lower extremities were 
normal.  Finally, the medical evidence reveals that the 
veteran was not treated for a low back problem until 1989, 
some 17 years after service separation.  At that time, and on 
numerous occasions, the veteran reported that his low back 
disorder was incurred as a result of an on-the-job injury.  
While the veteran has subsequently contended that he had 
experienced low back pain since service, the medical evidence 
does not support a finding of a chronic low back disorder in 
service, nor does the evidence show that his present 
disability is the result of disease or injury incurred in 
service.  Because the evidence fails to show the chronic 
residuals of a low back disorder in service or for many years 
thereafter, his current manifestation of a low back disorder 
cannot be said to be service connected.

Even assuming, for the sake of argument, that the veteran 
experienced some symptoms of low back pain in service, he has 
failed to demonstrate continuity of symptoms sufficient to 
support of claim of entitlement to service connection for the 
chronic residuals of a low back disability.  As noted above, 
there are no findings in the service medical records that 
suggest a chronic low back disorder in service, nor of a 
herniated nucleus pulpous, which ultimately required surgical 
repair in 1990 and 1992.  As previously noted, the veteran 
did not seek treatment for a low back disorder until at least 
17 years after separation from service.  Thus, the 17 year 
gap between separation from service and treatment fails to 
satisfy the continuity of symptomatology required to support 
the claim for entitlement to service connection.

Moreover, the Board notes that when treated for his low back 
problems in 1989, the veteran reported on numerous occasions 
that it was due to a work-related injury and made no 
reference to any long-standing symptoms of a low back 
disability.  In fact, the evidence shows that one of the 
veteran's VA treating physician testified at a deposition in 
a workers compensation claim that the veteran's back disorder 
was due to a work-related injury.  At no time, was a causal 
relationship between the veteran's low back disorder and 
military service raised.  In the absence of competent, 
credible evidence of continuity of relevant symptomatology, 
service connection is not warranted for the residuals of an 
inservice back injury.

Finally, the Board has also considered the veteran's 
statements that he has had a low back problem since 
separation from service in 1972. Although his statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  His assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings indicative of a chronic low back 
disability.  He lacks the medical expertise to offer an 
opinion as to the existence of a low back disability, as well 
as to medical causation of any current disability.  Id.  

Pursuant to 38 C.F.R. § 3.102, where, after review of all the 
evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's low back disorder was incurred in or aggravated 
by service.  Clearly, the preponderance of the evidence is 
against the claim.  Thus, the Board concludes that the 
veteran's claim for service connection for the residuals of a 
back and leg injury must be denied.

Entitlement to Service Connection for an Eye Disorder

In addition to the regulations cited above, the Board notes 
that congenital or developmental defects and refractive error 
of the eye are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(2000).  Such conditions are part of a life-long defect, and 
are normally static conditions which are incapable of 
improvement or deterioration.  See VAOGCPREC 67-90 (1990) 
(O.G.C. Prec. 67-90) at 1.  

Service medical records reflect that the veteran reported 
that his vision was "jumbled up" in February 1971.  The 
clinical impression was refractory error, both eyes.  In 
December 1971, he complained of blurred vision associated 
with a cold.  He was referred to optometry for follow-up but 
it does not appear that the appointment was kept.  In the 
July 1972 separation examination, his vision was noted to be 
normal, although he self-reported eye trouble. 

In a May 1994 outpatient treatment record, the veteran 
reported a one to two year history of diminished vision, 
worse in intense light.  The clinical impression was increase 
cup disk ration with borderline tonometry applanation 
(suggestive of glaucoma).  Additional follow-up was 
recommended.  In a February 1996 VA general medical 
examination report, he reported, among other things, a 
history of glaucoma.  After a physical examination, the 
diagnoses included glaucoma.  Finally, in a VA eye 
examination report dated in September 1997, the veteran 
complained of difficulty with near vision.  After a physical 
examination, the diagnoses included hyperopia, astigmatism, 
myopia, and presbyopia.  There was no evidence of diabetic 
retinopathy.

To the extent the records reflect that the veteran's eye 
disorder is related to defective vision, the claim must be 
denied because the relevant regulations provide that 
refractory errors of the eye are defects and not entitled to 
compensation.  Further, to the extent the veteran had been 
diagnosed with glaucoma, the Board notes that there is no 
evidence of glaucoma in service nor for many years 
thereafter.  In addition, no medical examiner has ever 
suggested a causal relationship between the veteran's 
glaucoma and military service.  Finally, there is no 
diagnosis of a diabetic eye disorder.  There is no diagnosis 
of any eye disability which would result from disease or 
injury.  Thus, there is no evidence which connects a 
diagnosed eye disability to disease or injury in service.  
Accordingly, the claim must be denied.  


	(CONTINUED ON NEXT PAGE)







ORDER

The claim for entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional disability, 
claimed as hepatitis obtained from a tainted blood 
transfusion, as the result of Department of Veterans Affairs 
(VA) surgical treatment in March 1990, is denied.

The claim for entitlement to service connection for an 
acquired psychiatric disorder, claimed as secondary to VA 
treatment for hepatitis, is denied.

The claim for entitlement to service connection for the 
residuals of a back and leg injury is denied.

The claim for entitlement to service connection for an eye 
disorder is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

